Order entered October 9, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01557-CV

                   CRAIG PATRICK POWER, Appellant

                                      V.

                  BRADEN RICHARD POWER, Appellee

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-15-14415

                                   ORDER

      Before the Court is appellant’s October 8, 2020 unopposed motion for

second extension of time to file his opening brief. We GRANT the motion and

ORDER the brief be filed no later than November 13, 2020.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE